 1   Christopher Kao (SBN 237716)                               Harold H. Davis, Jr. (SBN 235552)
      christopher.kao@pillsburylaw.com                           harold.davis@klgates.com
 2   David J. Tsai (SBN 244479)                                 Rachel E. Burnim (SBN 292952)
      david.tsai@pillsburylaw.com                                rachel.burnim@klgates.com
 3   Brock S. Weber (SBN 261383)                                K&L GATES LLP
      brock.weber@pillsburylaw.com                              Four Embarcadero Center, Ste. 1200
 4   PILLSBURY WINTHROP SHAW PITTMAN LLP                        San Francisco, CA 94111
     Four Embarcadero Center, 22nd Floor
 5   San Francisco, CA 94111-5998                               Telephone: 415.882.8200
     Telephone:     415.983.1000                                Facsimile: 415.882.8220
 6   Facsimile:     415.983.1200
                                                                Jay C. Chiu (SBN 205385)
 7                                                                jay.chiu@klgates.com
     Attorneys for Defendants and Counterclaim-Plaintiffs       K&L GATES LLP
 8   Lite-On Singapore Pte, Ltd.;                               1 Park Plaza, Twelfth Floor
     Lite-On Technology Corporation;                            Irvine, CA 92614
 9   Lite-On Trading USA, Inc.; and                             Telephone: 949.253.0900
     Lite-On Electronics (Guangzhou) Ltd.                       Facsimile: 949.253.0902
10

11                                                              Min Wu (SBN 307512)
                                                                  min.wu@klgates.com
12                                                              K&L GATES LLP
                                                                620 Hansen Way
13                                                              Palo Alto, CA 94304

14                                                              Attorneys for Plaintiffs and
                                                                Counterclaim-Defendants
15                                                              Darfon Electronics Corp. and Darfon
                                                                America Corp.
16
                                       UNITED STATES DISTRICT COURT
17
                                    NORTHERN DISTRICT OF CALIFORNIA
18

19
     DARFON ELECTRONICS CORP.,                              Case No. 4:18-cv-03598-HSG
20   a Taiwanese corporation,
                                                            STIPULATION AND ORDER TO STAY
21                                                          PROCEEDINGS PENDING
                      Plaintiff,                            SETTLEMENT
22
             vs.                                            Honorable Haywood S. Gilliam, Jr.
23
     LITE-ON SINGAPORE PTE. LTD.,
24   a Singaporean company, LITE-ON
     TECHNOLOGY CORPORATION, a Taiwanese
25   corporation, LITE-ON TRADING USA, INC.,
     a California corporation, and SILITEK
26   ELECTRONICS (DONGGUAN) CO., LTD.,
     a Chinese company,
27
                              Defendants.
28
     Stipulation and Order to Stay Proceedings Pending                        Case No. 18-cv-3598-HSG
     Settlement

                                                                                              4829-8986-1769
 1
     LITE-ON SINGAPORE PTE. LTD.,
 2   a Singaporean company, LITE-ON
     TECHNOLOGY CORPORATION, a Taiwanese
 3   corporation, LITE-ON TRADING USA, INC.,
     a California corporation, and LITE-ON
 4   ELECTRONICS (GUANGZHOU) LTD.,
     a Chinese company,
 5
                      Counterclaim-Plaintiffs,
 6
             vs.
 7
     DARFON ELECTRONICS CORP.,
 8   a Taiwanese corporation, and DARFON
     AMERICA CORP., a California Corporation,
 9
                      Counterclaim-Defendants.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation and Order to Stay Proceedings Pending   2   Case No. 18-cv-3598-HSG
     Settlement
                                                                           4829-8986-1769
 1           WHEREAS, Plaintiffs and Counterclaim-Defendants Darfon Electronics Corporation and

 2   Darfon America Corporation (collectively, “Darfon”) and Defendants and Counterclaim-Plaintiffs

 3   Lite-On Singapore Pte., Ltd., Lite-On Technology Corporation, Lite-On Trading USA, Inc., and

 4   Lite-On Electronics (Guangzhou) Ltd. (collectively, “Lite-On Defendants”) (together with Darfon,

 5   “the Parties”) have reached an agreement in principle to settle this action;

 6           WHEREAS, the Parties are continuing the process of finalizing a written settlement

 7   agreement;

 8           WHEREAS, the Parties believe full settlement is imminent, and wish not to burden the Court

 9   or one another with unnecessary proceedings while the settlement process is completed;

10           WHEREAS, the Parties are due to exchange proposed terms for claim construction on March

11   8, 2019;

12           WHEREAS, the Parties are due to exchange preliminary claim constructions and produce

13   extrinsic evidence on March 29, 2019;

14           WHEREAS, the Parties’ damages contentions are due April 14, 2019; and

15           WHEREAS, the Parties’ Joint Claim Construction and Prehearing Statement is due April 23,

16   2019.

17           IT IS HEREBY STIPULATED AND AGREED by and among the Parties, through their

18   undersigned counsel, that the action be stayed for a period of sixty (60) days pending the finalization

19   of the settlement agreement.

20

21   Dated: March 4, 2019                                PILLSBURY WINTHROP SHAW PITTMAN LLP

22
                                                         /s/ Christopher Kao
23                                                       Christopher Kao
24                                                       Attorney for Defendants and Counterclaim-Plaintiffs
25                                                       Lite-On Singapore Pte, Ltd.; Lite-On Technology
                                                         Corporation; Lite-On Trading USA, Inc.; and Lite-
26                                                       On Electronics (Guangzhou) Ltd.

27

28

     Stipulation and Order to Stay Proceedings Pending     1                          Case No. 18-cv-3598-HSG
     Settlement
                                                                                                    4829-8986-1769
 1

 2   Dated: March 4, 2019                                K&L GATES LLP

 3
                                                         /s/Harold H. Davis, Jr.
 4                                                       Harold H. Davis, Jr.

 5                                                       Attorney for Plaintiffs and Counterclaim-Defendants
                                                         Darfon Electronics Corp.; and
 6
                                                         Darfon America Corp.
 7

 8

 9                                                  ATTESTATION

10           Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed and on whose

11   behalf the filing is submitted, concur in the filing’s content and have authorized this filing.

12   Dated: March 4, 2019

13                                                       /s/Harold H. Davis, Jr.
                                                         Harold H. Davis, Jr.
14

15

16
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
17

18

19   DATED: MARCH 5, 2019                                __________________________________________

20                                                       Honorable Haywood S. Gilliam, Jr.

21                                                       United States District Judge

22

23

24

25

26

27

28

     Stipulation and Order to Stay Proceedings Pending      2                           Case No. 18-cv-3598-HSG
     Settlement
                                                                                                      4829-8986-1769
